

116 HR 904 IH: New IDEA Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 904IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. King of Iowa (for himself, Mr. Duncan, Mr. Gaetz, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to clarify that wages paid to unauthorized aliens may not be deducted from gross income, and for other purposes. 
1.Short titleThis Act may be cited as— (1)the New IDEA Act; or 
(2)the New Illegal Deduction Elimination Act. 2.Clarification that wages paid to unauthorized aliens may not be deducted from gross income (a)In generalSubsection (c) of section 162 of the Internal Revenue Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is amended by adding at the end the following new paragraph: 
 
(4)Wages paid to or on behalf of unauthorized aliens 
(A)In generalNo deduction shall be allowed under subsection (a) for any wage paid to or on behalf of an unauthorized alien, as defined under section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). (B)WagesFor the purposes of this paragraph, the term wages means all remuneration for employment, including the cash value of all remuneration (including benefits) paid in any medium other than cash. 
(C)Safe HarborIf a person or other entity is participating in the E–Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) and obtains confirmation of identity and employment eligibility in compliance with the terms and conditions of the program with respect to the hiring (or recruitment or referral) of an employee, subparagraph (A) shall not apply with respect to wages paid to such employee. (D)Burden of proofIn the case of any examination of a return in connection with a deduction under this section by reason of this paragraph, the Secretary shall bear the burden of proving that wages were paid to or on behalf of an unauthorized alien. 
(E)Limitation on taxpayer auditThe Secretary may not commence an audit or other investigation of a taxpayer solely on the basis of a deduction taken under this section by reason of this paragraph.. (b)Six-Year limitation on assessment and collectionSubsection (c) of section 6501 of the Internal Revenue Code of 1986 (relating to exceptions) is amended by adding at the end the following new paragraph: 
 
(12)Deduction claimed for wages paid to unauthorized aliensIn the case of a return of tax on which a deduction is shown in violation of section 162(c)(4), any tax under chapter 1 may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time within 6 years after the return was filed.. (c)Use of documentation for enforcement purposesSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended— 
(1)in subparagraph (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of 1986, after enforcement of this Act; (2)in subparagraph (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code of 1986, after enforcement of this Act; and 
(3)in subparagraph (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code of 1986 or after or enforcement of. (d)Availability of information (1)In generalThe Commissioner of Social Security, the Secretary of the Department of Homeland Security, and the Secretary of the Treasury, shall jointly establish a program to share information among such agencies that may or could lead to the identification of unauthorized aliens (as defined under section 274A(h)(3) of the Immigration and Nationality Act), including any no-match letter, any information in the earnings suspense file, and any information in the investigation and enforcement of section 162(c)(4) of the Internal Revenue Code of 1986. 
(2)Disclosure by Secretary of the Treasury 
(A)In generalSubsection (i) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (9)Payment of wages to unauthorized aliensUpon request from the Commissioner of the Social Security Administration or the Secretary of the Department of Homeland Security, the Secretary shall disclose to officers and employees of such Administration or Department— 
(A)taxpayer identity information of employers who paid wages with respect to which a deduction was not allowed by reason of section 162(c)(4), and (B)taxpayer identity information of individuals to whom such wages were paid,for purposes of carrying out any enforcement activities of such Administration or Department with respect to such employers or individuals.. 
(B)RecordkeepingParagraph (4) of section 6103(p) of such Code is amended— (i)by striking (5), or (7) in the matter preceding subparagraph (A) and inserting (5), (7), or (9), and 
(ii)by striking (5) or (7) in subparagraph (F)(ii) and inserting (5), (7), or (9). (e)Effective date (1)Except as provided in paragraph (2), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
(2)The amendments made by subsections (a) and (b) shall apply to taxable years beginning after December 31, 2018. 3.Modification of E–Verify Program (a)Making permanentSubsection (b) of section 401 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by striking the last sentence. 
(b)Application to current employees 
(1)Voluntary electionThe first sentence of section 402(a) of such Act is amended to read as follows: Any person or other entity that conducts any hiring (or recruitment or referral) in a State or employs any individuals in a State may elect to participate in the E–Verify Program.. (2)Benefit of rebuttable presumptionParagraph (1) of section 402(b) of such Act is amended by adding at the end the following: If a person or other entity is participating in the E–Verify Program and obtains confirmation of identity and employment eligibility in compliance with the terms and conditions of the program with respect to individuals employed by the person or entity, the person or entity has established a rebuttable presumption that the person or entity has not violated section 274A(a)(2) with respect to such individuals.. 
(3)Scope of electionSubparagraph (A) of section 402(c)(2) of such Act is amended to read as follows:  (A)In generalAny electing person or other entity may provide that the election under subsection (a) shall apply (during the period in which the election is in effect)— 
(i)to all its hiring (and all recruitment or referral); (ii)to all its hiring (and all recruitment or referral and all individuals employed by the person or entity); 
(iii)to all its hiring (and all recruitment or referral) in one or more States or one or more places of hiring (or recruitment or referral, as the case may be); or (iv)to all its hiring (and all recruitment or referral and all individuals employed by the person or entity) in one or more States or one or more place of hiring (or recruitment or referral or employment, as the case may be).. 
(4)Procedures for participants in E–Verify ProgramSubsection (a) of section 403 of such Act is amended— (A)in the matter preceding paragraph (1), by inserting or continued employment in the United States after United States; and 
(B)in paragraph (3)— (i)in subparagraph (A), by striking all that follows (as specified by the Secretary of Homeland Security) and inserting after the date of the hiring, or recruitment or referral, in the case of inquiries made pursuant to a hiring, recruitment or referral (and not of previously hired individuals).; and 
(ii)in subparagraph (B), by striking such 3 working days and inserting the specified period. (c)Application to job applicantsSection 402(c)(2) of such Act is amended by adding at the end the following: 
 
(C)Job offer may be made conditional on final confirmation by E–VerifyA person or other entity that elects to participate in the E–Verify Program may offer a prospective employee an employment position conditioned on final verification of the identity and employment eligibility of the employee using the employment eligibility confirmation system established under section 404.. 